DETAILED ACTION
Claim 1 is allowable. The restriction requirement between Group I and II , as set forth in the Office action mailed on 10/1/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 14 and 20, directed to a method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Louis Alex on 1/15/22.
The application has been amended as follows: 
Claim 1, lines 16-17 - “index of nociception (qNOX(‘))” has been amended to --final index of nociception (qNOX’)--.
Claim 9, line 2 - “qNOX(‘)” has been amended to --qNOX’--.
Claim 14, lines 13-14 - “index of consciousness (qCON(‘)) and said index of nociception (qNOX(‘))” has been amended to --final index of nociception (qNOX’)--.
Claim 19, lines 4-5 - “index of consciousness (qCON(‘))” has been amended to --final index of consciousness (qCON’)--.
Claim 20, lines 4-5 - “index of consciousness (qCON(‘))” has been amended to --final index of consciousness (qCON’)--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach and/or fairly suggest, in combination with all other recited limitations, determining an initial index of nociception as a function of EEG and impedance tomography data and providing a final index of nociception in real time from the EEG data and drug interaction data. Huiku (US 2006/0217628) teaches determining an index of nociception using an EEG signal ([0088-0089]) but fails to teach the above limitations as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner




/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        1/15/22